Citation Nr: 0426605	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-12 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease (GERD).

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

This appeal arose from a January 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by a rating action issued in February 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that he suffers from GERD which had 
its onset during active military service.  He commented that 
he had started to suffer from GERD symptoms in the mid-
1960's, which he self-medicated.  Since he still suffers from 
the same disorder, he has argued that service connection 
should be awarded.

The evidence of record indicates that the veteran had 
complained during service in February 1968 of mid-epigastric 
pain of one week's duration.  This pain was relieved by the 
ingestion of food.  The impression was abdominal pain, 
question etiology, rule out peptic ulcer disease.  He again 
reported a pulling pain in the upper abdomen on June 4, 1970.  
It was noted that he had a history of stomach trouble.  
During a March 1977 periodic examination, he reported having 
frequent heartburn.  At the time of his January 1980 
separation examination, he again stated that he had frequent 
indigestion, which had had its onset in 1968.  He indicated 
that he self-medicated.

A December 1983 upper gastrointestinal series diagnosed a 
sliding type hiatal hernia with GERD.  The veteran was 
treated by a private physician between 1998 and 1999.  In 
March 1998, he reported episodic stomach cramps.  His GERD 
was well-controlled, although he still had occasional 
indigestion.  The assessment was GERD.  In October 1998, his 
hiatal hernia was asymptomatic on Prilosec; he was diagnosed 
with GERD.

The veteran was afforded a VA examination in December 2000.  
He stated that he had started to suffer from symptoms of 
dyspepsia with increased abdominal discomfort, acid reflux, 
and abdominal gas in the mid-1960's.  The examination 
diagnosed a history of GERD and a hiatal hernia, stable on 
Prilosec.

A service comrade submitted a statement in July 2001 wherein 
he noted that he had known the veteran since 1961.  He stated 
that the veteran had begun to suffer from severe indigestion 
as early as 1964, for which he was always taking Tums and 
Rolaids.  His wife also submitted a statement in April 2004.  
While she was not married to the veteran when he was in 
service, she was close enough to him and his family to know 
that he had suffered from heartburn on a daily basis, for 
which he had taken Tums, Rolaids and baking soda water.  In 
1983, he had had symptoms similar to a heart attack and tests 
found GERD.

The Board notes that the veteran had made some complaints in 
service concerning his stomach and that he had reported 
experiencing indigestion.  GERD was diagnosed in 1983.  A VA 
examination was performed in December 2000, which diagnosed a 
history of GERD and a hiatal hernia.  However, this 
examination did not include an opinion concerning any 
relationship between his currently diagnosed GERD and hiatal 
hernia and the symptoms noted in service.  Such an opinion 
must be obtained before a final decision can be made in this 
case.

Under the circumstances, this case will REMANDED for the 
following:

1.  The AMC must comply with the 
assistance and notification duties of 
38 U.S.C.A. § 5103(West 2002) and 
38 C.F.R. § 3.159 (2003).

2.  The veteran should be afforded a 
complete VA gastrointestinal examination.  
After reviewing all the evidence of 
record, to include the service medical 
records, the examiner must render an 
opinion as to whether it is at least as 
likely as not that the symptoms 
experienced in service are related to his 
currently diagnosed GERD and hiatal 
hernia.  All special tests deemed 
necessary should be conducted.  A 
complete rationale for the opinion 
expressed must be provided.

3.  If the decision remains adverse to 
the veteran, he should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




